Title: To Benjamin Franklin from Thomas Taunton, 29 December 1760
From: Taunton, Thomas
To: Franklin, Benjamin


          Few documents could be more exasperating to editors trying conscientiously to do their duty by future readers. Nothing has been found to identify the writer beyond what he himself says here or in the three other letters printed below, pp. 267–9. This letter gives a month and day of writing but no year and the other three bear no dates at all. The sheet on which this is written is badly torn, as is one other, and in most instances imagination fails when one attempts to supply missing words befitting the writer’s inimitable style. Three of these missives carry on their address pages, seemingly as contemporary endorsements, surnames of unknown persons in unidentified handwriting. Perhaps these are the names of friends of Taunton who carried the letters to the post-office. Lastly, Franklin’s surviving account books record no payments made to or on behalf of Thomas Taunton during either of his English missions.
          Under these regrettable circumstances the editors have decided to print all these letters from Taunton close together, purely for convenience, though they may not in fact all belong to the same year. We have chosen 1760 as probably the earliest year in which any of them may have been written. Admittedly, we can show no adequate basis for this assignment beyond the fact that, apparently in equally deplorable uncertainty, I. Minis Hays suggested this year for most of these letters in his Calendar of the Papers of Benjamin Franklin, I, 21.
         
          
            Honored Sir
            Decem: 29 [1760?–1775]
          
          The favour of yourn I received on Christmas day with my Penshon, for which I Return you many thanks for it, and I pray god make you amens, for it, I wish [my] hard would gieve my tong the Liberty to Express [my-]self in a moer agreabell maner for so great [one or two words missing] it would be moear agreabell to me, but [I am in ill?] stat of helth. and pain and thinging of my m [missing] Burdonsom to my frinds, Renders me [missing] of Expressing my self to such [missing] but parden me, But I [missing] HARTY prayer for you [missing] From your Dutifull hum[ble Servant]
          
            Tho: Taunton
          
         
          Addressed: To / [torn] Franklin / at Mrs. Stevenson / in Craven Streat / in the Strand.
          Endorsed: Bennet
        